EXHIBIT 99.1 Innotrac Corporation Announces 2012 First Quarter Results ATLANTA, GA (May 15, 2012) – Innotrac Corporation (NASDAQ-GM: INOC) announced financial results today for the first quarter ended March 31, 2012.The Company reported a 23.3% increase in service revenues to $21.3 million for the quarter versus $17.3 million reported in the comparable period in 2011.The increase in service revenue for the quarter ended March 31, 2012 was primarily due to the addition of new client programs and a net increase in volume from existing clients. Total revenues, which include service and freight revenue, increased 15.3% for the three months ended March 31, 2012 when compared to the same periods in 2011.Total revenues were $24.2 million for the three months ended March 31, 2012 compared to $21.0 million for the same period in 2011.Freight revenues declined for the three month period when compared to comparable period in 2011 but have minimal impact on the Company’s operating income since they are billed as pass through expenses. The Company reported net income of $445,000, or $0.03 per share, fully diluted, for the three months ended March 31, 2012, versus a net loss of $526,000, or ($0.04) per share in the comparable period of 2011. “Our 23.3%servicerevenue growth in the first quarter was largely focused in the online retail segment.Since some of our new clients are just beginning their eCommerce programs, we are eagerly working with them to increase their market presence.Operationally, our ability to absorb the additional volumes on our existing infrastructure gives us the leverage we’ve been expecting and resulted in our generating $445,000 ofnet income in the quarter,” said Scott Dorfman, Innotrac’sCEO. “In anticipation of future growth, we increased our capital expenditures in the quarter to $1.6 million from $365,000 in 2011 andexpect tohave our new Groveport, Ohio facilityon line in the second quarter.Consistent with our expectations, we ended the quarter with no outstanding advances on our line of credit and $1.1 million in cash,” said George Hare, CFO. Innotrac Innotrac Corporation, founded in 1984 and based near Atlanta, Georgia, is a best-of-breed commerce provider integrating digital technology, fulfillment and contact center solutions to support global brands. The Company employs sophisticated order processing and warehouse management technology and operates eight fulfillment centers and one call center spanning all time zones across the continental United States. Innotrac Europe GmbH has a network of fulfillment centers, call centers, and returns processing facilities with operations in the UK, Germany, France, Denmark, Sweden, Poland, Austria, Italy, Switzerland, Ireland, Spain and the Netherlands.For more information about Innotrac, visit the Innotrac Website, www.innotrac.com. Information contained in this press release, other than historical information, may be considered forward-looking in nature. Forward-looking statements in this release include statements relating to future events and developments, as well as management’s expectations, beliefs, plans, estimates and projections relating to the future.Forward-looking statements are subject to various risks, uncertainties and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or expected. Among the key factors that may have a direct bearing on Innotrac’s operating results, performance or financial condition are competition, the demand for Innotrac’s services, Innotrac’s ability to retain its current clients, Innotrac’s success in growing its existing client base and developing new business, Innotrac’s ability to maintain or improve gross margins in the face of increasing revenues and pricing pressures, realization of expected revenues from new clients, the general state of the industries that the Company serves, changing technologies, and numerous other factors discussed in Innotrac’s 2011 Annual Report on Form 10-K and other filings on file with the Securities and Exchange Commission. Innotrac disclaims any intention or obligation to update or revise any forward-looking statement whether as a result of new information, future events or otherwise. Contact George Hare Chief Financial Officer 678-584-4020 ghare@innotrac.com ### INNOTRAC CORPORATION Condensed Consolidated Statements of Operations (in thousands, except per share amounts) Three Months Ended March 31, (Unaudited) Service revenue $ $ Freight revenue Total revenue Cost of service revenues Freight expense Selling, general and administrative expenses Depreciation and amortization Total operating expenses Operating income (loss) ) Interest expense 53 46 Other expense (1 ) - Total other expense 52 46 Net income (loss) before income taxes ) Income tax - - Net income (loss) ) Net loss attributable to noncontrolling interest - - Net income (loss) attributable to Innotrac $ $ ) Earnings (loss)per share: Basic $ $ ) Diluted $ $ ) Weighted average shares outstanding: Basic Diluted INNOTRAC CORPORATION Condensed Consolidated Balance Sheets (in thousands) March 31, 2012 December 31, 2011 ASSETS (Unaudited) Current Assets: Cash $ $ Accounts receivable (net of allowance for doubtful accounts of$99 at March 31, 2012 and $97 at December 31, 2011) Inventory Prepaid expenses and other Total current assets Property and equipment, net Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Line of credit - - Accrued expenses and other Total current liabilities Noncurrent Liabilities: Other non-current liabilities Total noncurrent liabilities Total shareholders' equity Total liabilities and shareholders' equity $ $ INNOTRAC CORPORATION Condensed Consolidated Statements of Cash Flows (in thousands) Three Months Ended December 31, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to net loss: Depreciation and amortization Provision for bad debts 3 22 Stock compensation expense (income)-stock options - 1 Stock compensation expense-restricted stock 31 ) Changes in operating assets and liabilities: Accounts receivable, gross ) Inventory 54 Prepaid assets and other ) ) Other long-term assets ) 19 Accounts payable, accrued expenses and other ) ) Other long-term liabilities ) Net cash provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Net change in noncurrent assets and liabilities - (6 ) Cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net borrowings under line of credit - - Capital lease payments ) ) Loan fees paid ) ) Cash used in financing activities ) ) Net (decrease) increasein cash ) Cash, beginning of period Cash, end of period $ $
